DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-19, drawn to an optical head.
Group II, claim(s) 20, drawn to a modeling apparatus.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, the optical heads:
A1. 1sth optical head 50 ([0039] and Figure(s) 2 of applicant’s published application);
A2. 2nd optical head 100 ([0043] and Figure(s) 6A of applicant’s published application); 
A3. Third optical head 150 ([0044] and Figure(s) 7 of applicant’s published application); 
A4. 4th optical head 200 ([0045] and Figure(s) 8 of applicant’s published application); 
A5. 5th optical head 250 ([0046] and Figure(s) 9 of applicant’s published application);
A6. 6th optical head 300 ([0047] and Figure(s) 10 of applicant’s published application); 
 	A7. 7th optical head 350 ([0048] and Figure(s) 11 of applicant’s published application);
A8. 8th optical head 401 ([0049] and Figure(s) 12 of applicant’s published application);
A9. 9th optical head 402 ([0050] and Figure(s) 13 of applicant’s published application);
A10. 10th optical head 450 ([0051] and Figure(s) 14 of applicant’s published application);
A11. 11th optical head 500 ([0052] and Figure(s) 15 of applicant’s published application);
A12. 12th optical head 550 ([0053] and Figure(s) 16 of applicant’s published application);
A13. 13th optical head  ([0054] and Figure(s) 17 of applicant’s published application);
A14. 14th optical head 600 ([0055] and Figure(s) 18 of applicant’s published application);
A15. 15th optical head 650 ([0056] and Figure(s) 19 of applicant’s published application);
A16. 16th optical head 700 ([0057] and Figure(s) 20 of applicant’s published application);
A17. 17th optical head 750 ([0058] and Figure(s) 21 of applicant’s published application);
A18. 18th optical head 800 ([0059] and Figure(s) 22 of applicant’s published application); or
A19. 19th optical head 850 ([0060] and Figure(s) 23 of applicant’s published application).
Species B, the light source units:
	B1. 1st light source unit ([0040] and Figure(s) 3 of applicant’s published application);
	B2. 2nd light source unit ([0041] and Figure(s) 4A of applicant’s published application);
	B3. 3rd light source unit ([0041] and Figure(s) 4B of applicant’s published application);
B4. 4th light source unit ([0042] and Figure(s) 5A of applicant’s published application);
B4. 5th light source unit ([0042] and Figure(s) 5B of applicant’s published application);
B4. 6th light source unit ([0042] and Figure(s) 5C of applicant’s published application); or
B6. 6th light source unit ([0043] and Figure(s) 6B of applicant’s published application). 
Species C, the modeling apparatuses; 
		C1. 1st modeling apparatus ([0038] and Figure(s) 1 of applicant’s published application);
C2. 2nd modeling apparatus ([0053] and Figure(s) 16 of applicant’s published application);
C3. 3rd modeling apparatus ([0054] and Figure(s) 17 of applicant’s published application);
C4. 4th modeling apparatus ([0055] and Figure(s) 18 of applicant’s published application);
C5. 5th modeling apparatus ([0059] and Figure(s) 22 of applicant’s published application);
C6. 6th modeling apparatus ([0061] and Figure(s) 24 of applicant’s published application);
C7. 7th modeling apparatus ([0062] and Figure(s) 25 of applicant’s published application); or 
C8. 8th modeling apparatus ([0063] and Figure(s) 26 of applicant’s published application).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a regulator, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yasukochi (US 20160311163 – of record) and/or Shirikawa (JP 2017217765A – of record). 
Yasukochi (US 20160311163 – of record) discloses an optical head (30: P0074, Figs. 1-2) comprising:
a light source unit (40: P0080, Figs. 1-4); and
a regulator (35) that includes an outer surface (external surface) including a regulation surface (35a), and an internal space in which the light source unit is arranged (P0082, Figs. 1-4), the regulator supporting the light source unit, the regulator regulating a level of a liquid of a material using the regulation surface, the material being hardened by being irradiated with light by the light source unit (P0080-0086, Figs. 1-4).

    PNG
    media_image1.png
    400
    524
    media_image1.png
    Greyscale

Shirikawa (JP 2017217765A – of record) discloses a regulator (20) that includes an outer surface (external surface of 20) including a regulation surface (external bottom surface of 22), and an internal space (25) in which a light source unit (16) is arranged, the regulator supporting the light source unit (Fig. 2), the regulator regulating a level (d) of a liquid of a material using the regulation surface (20 is capable of regulating/dictating a level d of material using the external bottom surface of 22: See Fig. 1), the material being hardened by being irradiated with light by the light source unit (overview, P0012, 0017-0021, Figs. 1-2).

    PNG
    media_image2.png
    656
    444
    media_image2.png
    Greyscale

A request of an oral election to the above restriction requirement was not made due to the complexity of the restriction requirement. See MPEP § 812.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743